Wade, J.
1. The plaintiff in certiorari verified the facts alleged in his petition, and also attached thereto the precise affidavit in lieu of bond which is provided for in section 5187 of the Civil Code.
2. The order of the judge of the superior court, directing that the writ of certiorari issue as prayed for, sufficiently indicated the sanction of the petition for certiorari by him.
3. In the state of the record, it does not appear that the judge of the superior court erred in sustaining the certiorari and directing the grant of a new trial. Judgment affirmed.